IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10451
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN ARTHUR THOMPSON,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:91-CR-228-H
                       --------------------
                         October 19, 2001

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     John Arthur Thompson, federal prisoner # 21988-077, was

convicted of conspiracy to commit bank robbery, aiding and

abetting two bank robberies, and the use of a firearm in

connection with one of the robberies.   He appeals the district

court’s denial of his motion for modification of his sentence

pursuant to 18 U.S.C. § 3582(c)(2) wherein he argued that the

Sentencing Guidelines had been amended retroactively and that

such amendment resulted in a lowered sentencing range for his

offense.   See United States v. Shaw, 30 F.3d 26 (5th Cir. 1994).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-10451
                                  -2-

     Although Amendment 599 altered the language and substance of

U.S.S.G. § 2K2.4, comment.(n.2), such alteration was not relevant

to Thompson’s sentence.    Thompson received the benefit of

application note two as it existed in the prior version of the

commentary and as it exists subsequent to Amendment 599.      To the

extent that he argues for the first time on appeal that his

sentence was the result of double-counting, we reject Thompson’s

argument.   See United States v. Olano, 507 U.S. 725, 733 (1993);

United States v. McCarthy, 77 F.3d 522, 536 (1st Cir. 1996).

Thompson has shown no abuse of discretion in the district court’s

denial of his motion.     See United States v. Mueller, 168 F.3d
186, 188 (5th Cir. 1999).

     AFFIRMED.